Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 7 June 2021 has been entered. Claims 7-14, 16, and 18-23 are pending. Applicant’s arguments have overcome the objection to paragraph 14 as amended 31 August 2020 regarding the introduction of new matter, as discussed in more detail in the Response to Arguments section below. Further, Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every other objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 7 December 2020. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Craig Lervick on 15 June 2021.
The application has been amended as follows: 

Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The Applicant has agreed to file a replacement Figure 1 with clearer reference characters and text.
The Applicant has agreed to delete the following reference characters from Figure 1: “110”, “112”, “114”, “116”, “120”, “122”, “124”, and “126”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendments to the specification: 
	Paragraph 18 as added to the specification on 31 August 2020 and as further amended 7 June 2021 has been deleted.

Amendments to the claims:
	Claim 7 has been amended as indicated below:
7. A panel cutting saw configured to support and hold panel material while the panel material is being cut, the panel cutting saw comprising: 
a support framework having a facing surface and a panel support, the facing surface configured to allow the panel material to be placed adjacent to the facing surface, and the panel support configured to support the panel material during cutting operations; 
a cutting carriage configured to support a cutting blade, the cutting carriage carried by a pair of guide rails which causes the cutting carriage to follow a carriage path as the cutting carriage moves up and down the guide rails, wherein the guide rails are coupled to the support framework 
a panel clamping mechanism for holding the panel material against the facing surface of the support framework in a position adjacent the facing surface, the clamping mechanism comprising: 

5a first lever mechanism coupled to a lower portion of the support framework and positioned adjacent to the first cam, wherein rotation of the first cam creates movement of the first lever mechanism; 
a second lever mechanism coupled to an upper portion of the support framework and positioned adjacent to the second cam, wherein rotation of the second cam creates movement of the second lever mechanism; and 
a clamping bar coupled to the first lever mechanism and the second lever mechanism; wherein movement of the first and second lever mechanisms causes related movement of the clamping bar.

Claim 10 has been amended as indicated below:
10. The panel cutting saw of claim 7 wherein the clamping bar is adjacent to and parallel with the carriage path when the clamping bar is engaged with the panel material.

Claim 14 has been amended as indicated below:
14. A panel cutting saw comprising: 
6a frame having a facing surface and a panel support, the frame configured to support a panel to be cut; 
a cutting carriage configured to carry a cutting device; 
a guiderail coupled to the frame and movably coupled with the cutting carriage to allow the cutting carriage to travel along a length of the guiderail, wherein the guiderail and cutting carriage are configured so that the cutting carriage travels along a carriage path which is parallel to the guiderail; and 
, a first cam, a second cam, a first lever mechanism, a second lever mechanism, and a handle, wherein the actuator arm is rotatably coupled to the frame and has  a second end, [[a]] the first cam attached to the first end of the actuator arm, [[a]] the second cam attached to the second end of the actuator arm, [[a]] the first lever mechanism coupled to the frame at a position adjacent the first cam, [[a]] the second lever mechanism attached to the frame at a position adjacent the second cam, and [[a]] the handle attached to the actuator arm such that movement of the handle causes rotation of the actuator arm, thereby causing movement of the first cam and the second cam; and 
wherein the first lever mechanism and the second lever mechanism are further coupled to the holding bar, wherein the rotation of the actuator arm and the movement of the first cam and the second cam create[[s]] movement of the first lever mechanism and the second lever mechanism thereby causing the holding bar to move between the open position and the holding position.

Claim 19 has been amended as indicated below:
19. The panel cutting saw of claim 18 wherein the holding bar is adjacent to and parallel with the carriage path when the holding bar is in the holding position.

Claim 23 has been amended as indicated below:
open position, the first lever mechanism is in contact with a lever limit. 8  

Response to Arguments
Initially, the examiner is addressing only issues that have not been overcome by the Applicant’s amendment dated 7 June 2021 or by the above Examiner’s Amendment; all issues that are overcome by the Applicant’s amendment or by the above Examiner’s Amendment are moot.
The Applicant argues at page 11 of the Remarks dated 7 June 2021 that paragraph 14 does not introduce new matter because Figs. 1, 5, and 6 of the original application provide perspective and plan views of the clamp bar being held in place by the limit lever, thus allowing a full understanding of the function the lever limit permits in the originally filed application. 
The examiner is persuaded by this argument, in particular because Fig. 1 shows the limit lever at a position adjacent to the bottom lever mechanism. Thus, in view of the perspective view of Fig. 1 and the plan views of Figs. 5 and 6, it is apparent to one of ordinary skill in the art that the lever limit functions to contact the bottom lever mechanism when the bottom lever mechanism is rotated away from its locking or closed position, thereby limiting rotation of the bottom lever mechanism to some furthest unlocking or open position. The lever limit also functions to limit movement of the clamp bar to an unlocked or open position due to the lever limit limiting rotation of the bottom lever mechanism. Therefore, the Applicant’s argument is persuasive and the objection is withdrawn. 
Allowable Subject Matter
Claims 7-14, 16, and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance: Please see the Non-Final Office Action mailed 29 May 2020 for a discussion regarding claim 7 distinguishing over the prior art. Similarly, claim 14 recites that, “the actuating system further comprising an actuator arm, a first cam, a second cam, a first lever mechanism, a second lever 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724